DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7, 10-11, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to claims 1 and 10, groups of N pulses are emitted, which covers groups of  N=1 pulses. However, it is not supported by the description, because such  a modulation would in effect be a variation of the primary rational for invention, which is not disclosed in the accompanying description. N should be defined to be at least 2, with clear enablement from disclosure in the specification to avoid new matter issues. 
Claims 1 and 10 relate to an analog information signal, although a corresponding detailed description of such a modulation of the interval is missing in the claims and disclosure and therefore this part of the application are not appropriately supported by the description. It is put on record that such a modulation and the corresponding demodulation circuits are not trivial for a person skilled in the art. Questions on enablement and ownership may not permit support for these claims. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 and 11 recites the broad recitation that no analog information is superimposed, and the claim also recites that there is analog information superimposed (from Claims 1 and 10) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In Claims 7 and 16, the value of the analog reference signal is the time interval – but time and amplitude are two different measurements. So how exactly is a time measurement superimposed as an additional amplitude value?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 10-11, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lobnik (DE 10-2014-118893) – (see also Steiner - US 2015/0180581).
Regarding Claim 1, Lobnik discloses a method, in a time-of-flight (ToF) measurement device [#100 of Fig 1-4; 0044], for communicating data via ToF measurement pulses [Abstract; 0045], the method comprising: emitting a series of light pulses formed by amplitude-modulating light with a modulating signal [Fig 3; 0060], wherein emitting the series of light pulses comprises superimposing an analog information signal [0048] on the series of light pulses by emitting the series of light pulses in groups of N pulses, the N pulses in each group of emitted pulses being emitted at regular intervals [Fig 3, 0061, 0071], and selectively varying time intervals between successive groups of emitted pulses in response to the analog information signal, such that the resulting varying time intervals between successive groups of emitted pulses are indicative of values of the analog information signal [Fig 3; 0061; 0071]; and controlling one or more pixels [#132 of Fig 1-4] configured to demodulate received light using a pulsed reference signal derived from the modulating signal, to generate respective pixel signal values [0054], each of one or more of the pixel signal values being indicative of a time-of-flight from the ToF measurement device to an object and back to the ToF measurement device [0054], wherein said controlling comprises varying time intervals between successive groups of reference signal pulses in correspondence to said varying of time intervals between the successive groups of emitted pulses [0054].
Regarding Claim 10, Lobnik discloses a time-of-flight measurement device [#100 of Fig 1-4; 0044], comprising: a light source [Abstract; 0045] configured to emit a series of light pulses formed by amplitude- modulating light with a modulating signal [Fig 3; 0060]; a sensor comprising a plurality of pixels configured to generate a respective plurality of pixel signal values in response to received light [Fig 3, 0061, 0071], wherein each pixel is configured to obtain its respective pixel signal value by demodulating received light using a reference signal [Fig 3, 0061, 0071]; a reference signal generator configured to generate the reference signal and to provide the reference signal to the plurality of pixels, and control circuitry configured to: control the light source to emit the series of light pulses in groups of N pulses [Fig 3, 0061, 0071], the N pulses in each group of emitted pulses being emitted at regular intervals, and to selectively vary time intervals between successive groups of emitted pulses in response to an analog information signal [Fig 3, 0048; 0061, 0071], such that the resulting varying time intervals between successive groups of emitted pulses are indicative of values of the analog information signal; control one or more of the pixels to demodulate received light using the  reference signal, to generate respective pixel signal values [0054], each of one or more of the pixel signal values being indicative of a time-of-flight from the ToF measurement device to an object and back to the ToF measurement device [0054], control the reference signal generator to vary time intervals between successive groups of reference signal pulses in correspondence to said varying of time intervals between the successive groups of emitted pulses [0054].
Regarding Claims 2 and 11, Lobnik also discloses wherein said emitting and said controlling are preceded by emitting a series of regularly-spaced pulses with no analog information signal superimposed thereon [0050].
Regarding Claims 6 and 15, Lobnik also discloses w herein the varying time intervals between successive groups of the emitted pulses vary from the length of the regular intervals by no more than the length of the regular intervals [Fig 3; 0061].
Regarding Claims 7 and 16, Lobnik also discloses wherein the time interval between each group of the emitted pulses and the immediately following group indicates a value of the information signal [Fig 3; 0061].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-7, 10-11, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji (JP 2020-034438) in view of d’Aligny (US 2013/0050676) .
Shoji is also published as EP 3,617,743 and US 2020/0072977. For purposes of examination, citations will be made to the US publication. 
Regarding Claim 1, Shoji teaches a method, in a time-of-flight (ToF) measurement device [0030], for communicating data via ToF measurement pulses [Abstract], the method comprising: emitting a series of light pulses formed by amplitude-modulating light with a modulating signal [Fig 1, 8; 0039], wherein emitting the series of light pulses comprises superimposing an analog information signal on the series of light pulses by emitting the series of light pulses in groups of N pulses, the N pulses in each group of emitted pulses being emitted at regular intervals [0105-09; Fig 8], and selectively varying time intervals between successive groups of emitted pulses in response to the information signal, such that the resulting varying time intervals between successive groups of emitted pulses are indicative of values of the analog information signal [0105-09; Fig 8]; and controlling one or more pixels [#21 of Fig 1] configured to demodulate received light using a pulsed reference signal derived from the modulating signal, to generate respective pixel signal values [0055-57], each of one or more of the pixel signal values being indicative of a time-of-flight from the ToF measurement device to an object and back to the ToF measurement device [0058], wherein said controlling comprises varying time intervals between successive groups of reference signal pulses in correspondence to said varying of time intervals between the successive groups of emitted pulses [0055-58; 0105-09]. Shoji does not explicitly teach – but d’Aligny does teach superimposing analog information signal on the series of light pulses [0094-99]. It would have been obvious to modify the device of Shoji to combine analog data to the pulses in order to quickly encode additional information in the pulses. 
Regarding Claim 10, Shoji teaches a time-of-flight measurement device [0030], comprising: a light source configured to emit a series of light pulses formed by amplitude- modulating light with a modulating signal [Fig 1, 8; 0039]; a sensor comprising a plurality of pixels configured to generate a respective plurality of pixel signal values in response to received light [0105-09; #21, of Fig 1, 8], wherein each pixel is configured to obtain its respective pixel signal value by demodulating received light using a reference signal; a reference signal generator configured to generate the reference signal and to provide the reference signal to the plurality of pixels, and control circuitry configured to: control the light source to emit the series of light pulses in groups of N pulses [0105-09; #21, of Fig 1, 8], the N pulses in each group of emitted pulses being emitted at regular intervals, and to selectively vary time intervals between successive groups of emitted pulses in response to an information signal [0105-09; Fig 8], such that the resulting varying time intervals between successive groups of emitted pulses are indicative of values of the information signal; control one or more of the pixels to demodulate received light using a pulsed reference signal derived from the modulating signal, to generate respective pixel signal values [0055-58], each of one or more of the pixel signal values being indicative of a time-of-flight from the ToF measurement device to an object and back to the ToF measurement device [0058], control the reference signal generator to vary time intervals between successive groups of reference signal pulses in correspondence to said varying of time intervals between the successive groups of emitted pulses [0055-58; 0105-09]. Shoji does not explicitly teach – but d’Aligny does teach superimposing analog information signal on the series of light pulses [0094-99]. It would have been obvious to modify the device of Shoji to combine analog data to the pulses in order to quickly encode additional information in the pulses.
Regarding Claims 2 and 11, Shoji does not explicitly teach – but d’Aligny does teach wherein said emitting and said controlling are preceded by emitting a series of regularly-spaced pulses with no analog information signal superimposed thereon [0094-99]. It would have been obvious to modify the device of Shoji to combine (or not) analog data to the pulses in order to quickly encode additional information in the pulses, or indicate no encoded additional data. 
Regarding Claims 6 and 15, Shoji also teaches wherein the varying time intervals between successive groups of the emitted pulses vary from the length of the regular intervals by no more than the length of the regular intervals [Fig 8; 0104].
Regarding Claims 7 and 16, Shoji also teaches wherein the time interval between each group of the emitted pulses and the immediately following group indicates a value of the analog information signal [Fig 8; 0106].

Response to Arguments
Applicant's arguments filed 6 May 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1-2, 6-7, 10-11, and 15-16 (with Shoji as the primary reference) have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
In response to applicant's argument that the reference (Shoji and Lobnik) fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how the time is superimposed as an amplitude, demodulating circuit and details) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant appears to allege that a transmitter superimposes analog time differences onto emitted pulse signals, and then on the receive end, demodulates the information to determine a time of flight based only on the demodulation but no details as to how the reference signal and the combined signal are analyzed. Several important steps seem to be missing. As such, all that is required of a prior art device and method is that the transmitter is able to add analog information to the pulses, that a time of flight is determined on the receiver end from demodulation of the pulse groups. Shoji and new reference d’Aligny, as well as Lobnik teach each of these limitations. 
Additionally, the limitation of Claims 2 and 11 make these claims broader than the parent claim – which is improper.  See Paragraph 5 above. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645